          Case 21-32351 Document 8-1 Filed in TXSB on 07/12/21 Page 1 of 2




                                    EXHIBIT A


                       CORPORATE ORGANIZATION CHART




4819-4445-7457.1
Limetree Bay Structure Chart
                          Case 21-32351 Document 8-1 Filed in TXSB on 07/12/21 Page 2 of 2




                                                                             Limetree Bay Energy, LLC *
                                                                                     Delaware


                                                                                         100%




                                Limetree Bay Cayman II, Ltd. *                                            Limetree Bay Services, LLC.
                                             Cayman                                                                Delaware

                                                     100%


                             Limetree Bay Refining Holdings, LLC
                                              USVI

                                                     100%


                            Limetree Bay Refining Holdings II, LLC
                                              USVI

                                                 100%


                                 Limetree Bay Refining, LLC
                                              USVI

                                                     100%




                     Limetree Bay Refining           Limetree Bay Refining
                        Operating, LLC                  Marketing, LLC
                              USVI                           USVI




                *Not a debtor entity.
